Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are moot in view of the new grounds of rejection.  In any event, applicant argues that the prior art fails to disclose discrete layers as now claimed.  However, as noted below, the instant specification fails to provide for support for such terminology and therefore the term is indefinite as no discrete second layer is ever shown in the figures of the instant application or described in a manner which would give the term discrete a definitive meaning in the claims. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to require “wherein the first and second filler-containing cured resin layers are discrete from each other”.  However, after review of the instant discrete layers are formed.   The Examiner’s understanding based on the instant specification as filed includes injection of resin compositions through the injection holes, where at some point during injection a second resin composition is used for the injection to fill the resin to the top of the case.  It is unclear how liquid resin may be filled to the top of the battery module case in any manner except for the second resin simply being deposited on top of the first resin layer.  Therefore, absent a disclosure of how the resin layers are kept separate and discrete, there is assumed to be some amount of mixing of the first resin layer and the second resin layer in a manner that the new claim language constitutes new matter.   The term “discrete”, “spaced apart”, “separate” etc. do not appear anywhere in the instant specification as originally filed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to require “wherein the first and second filler-containing cured resin layers are discrete from each other”.  However, as there is no guidance in the specification as to how to form discrete layers, the limitation of what can be considered a discrete layer is unclear.   Questions such as: Must the layers be spaced apart or can these layers be touching?  Can 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jennrich et al. (WO 2017/060038 using US Pub 2018/0301771 as an English equivalent for reference, both newly cited).
In regard to claim 1, Jennrich et al. teach a battery module (see figures 6, 7, 13, 14, 20, 21 and 22 in particular), comprising: a module case (housing 30) having an internal space formed by a top plate (lateral stop portion 13 of frame), a bottom plate (bottom of housing 30, bottom stop portion 22) and sidewalls (30*, 60*) of the module case; a plurality of battery cells 1 disposed in the internal space; and 
a first filler-containing cured resin layer (second potting compound 42) in contact with both the top plate 12 and the plurality of battery cells 1; and a second filler-containing cured resin layer (first potting compound 41) in contact with both the bottom plate and the plurality of battery cells, wherein the first and second filler-containing cured resin layers are discrete from each other, wherein thermal conductivities of the first and second filler-containing cured resin layers are different from each other (see paragraphs [0116-0125] for resin/filler compositions including properties, paragraphs [0150-0175] for structural detail).
While the prior art does not specifically disclose the first filler-containing cured resin layer is an adhesive layer attached to both the top plate and the plurality of battery cells, and wherein the second 
In regard to claim 2, as noted above first and second in regard to the resin layer designations is reversed in the prior art relative to the instant claims, the prior art teaches the first potting compound 41 (i.e. the second resin layer) has a higher thermal conductivity than the second potting compound (see paragraph [0158]).  Values greater than 1.5 W/mK and values less than 1.0 W/mK for thermal conductivity are disclosed in Table 2, paragraph [0124] in a manner which obviates the claimed range (such as selecting a resin with a thermal conductivity of 1.85 W/mK for the first potting compound i.e. second resin layer and 0.67 W/mK for the second potting compound i.e. first resin layer).
In regard to claims 12-15, the filler-containing cured resin layers comprises thermally conductive ceramic such as silica, clay, calcium carbonate, alumina, AlN (aluminum nitride), BN (boron nitride), silicon nitride, etc. in amounts which obviates the claimed ranges (paragraphs [0116-0124], such as 44 parts BN and 26.3 parts resin in Example 11 or 46.8 parts silica to 11.7 parts resin, broader ranges for resin content and filler content are disclosed) as such overlaps or are close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 16, the filler-containing cured resin layer comprises a thixotropic agent, a diluent, a dispersant, a surface treatment agent, a flame retardant or a coupling agent (paragraphs [0116-0122] - ceramics, amine hardeners, elastomers etc.).
In regard to claim 17, while a thickness of the resin layer is not particular disclosed, various size and shape layers are shown schematically and automobile battery packs are of known dimensions such 
In regard to claims 19 and 20, Jennrich et al. teach an automobile comprising a battery pack comprising two or more battery modules of claim 1 electrically connected to each other (paragraphs [0002-0008]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jennrich et al. as applied to claim 1 above, and further in view of Park et al (KR 10-2016-0105358 or WO 2016/137303 using US PG Pub 2018/0076493 as an English equivalent, all cited in IDS).
In regard to claims 3-5, Jennrich et al. teach battery module as applied above but do not specifically disclose urethane resins with particular properties.  However, Park et al. teach an automobile comprising a battery pack comprising two or more similar battery modules (paragraphs [0004-0005]) and battery module comprising a module case 10 having a top plate 10c, a bottom plate 10a and sidewalls 10b, wherein an internal space formed by the top plate, the bottom plate and the sidewalls (figure 1); a plurality of battery cells 20 disposed in the internal space of the module case; and a filler-containing (paragraph [0035] - filler containing urethane) cured resin layer in contact with the top plate and bottom plate while being in contact with the battery cell (see paragraphs [0014-0032] - resin layers may fill the container as seen in figure 7, filled to reach the upper plate as disclosed in paragraph [0014]) and the desirability to use a urethan filler-containing cured resin layer (paragraph [0035]) with an insulation breakdown voltage of 10 kV/mm or more (paragraph [0039]) and an adhesive force of 200 gf/10 mm or more because urethan resins have high thermal conductivity and desirable mechanical properties (paragraph [0037]).

The Examiner notes that Park et al. also teach the filler-containing cured resin layer comprises fumed silica, clay, calcium carbonate, alumina, AlN (aluminum nitride), BN (boron nitride), silicon nitride, SiC, BeO or a carbon filler in an amount of 100 to 300 parts by weight relative to 100 parts by weight of the resin component (paragraphs [0053-0054]), the filler-containing cured resin layer comprises a thermally conductive filler which is ceramic particles or a carbon-based filler in an amount of 500 to 2,000 parts by weight relative to 100 parts by weight of the resin component (paragraphs [0053-0054]), the filler-containing cured resin layer comprises a thixotropic agent, a diluent, a dispersant, a surface treatment agent, a flame retardant or a coupling agent (paragraphs [0055-0062]) and the resin layer has a thickness in a range of 100 micron to 5 mm (paragraph [0032]).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jennrich et al. and Park et al. as applied to claim 5 above and further in view of Umino et al. (US PG Pub 2016/0215184, cited in IDS).
	In regard to claims 6-11, Jennrich and Park et al. teach the battery module as applied above but do not disclose particulars of the urethane-based resin.  
However, Umino et al. teach a similar polyol based resin for electrochemical applications which has excellent adhesion and moisture resistance (paragraphs [0001-0008]) which is an ester-based polyol-derived unit and a polyisocyanate-derived unit (paragraph [0012]) where the resin structure is obtained by reacting a branched chain alkylene diol (such as neopentyl glycol) with a long chain aliphatic dicarboxylic acid (such as isophthalic acid, trimellitic anhydride - see Example 1, paragraph [0081], other Examples and general disclosure are also relevant to the claimed resin formula) which forms a resin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin described above in the battery module of Park and Jennrich et al. as such has enhanced moisture resistance for electrochemical applications as taught by Umino et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s own applications, now US Publications 2020/0321565, 2020/0277433, and 2020/0277432 are considered relevant to the claimed invention and the prosecution and references cited in those applications will be considered during the prosecution of the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723